Citation Nr: 1341050	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  08-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to December 1998, and from February 2003 to August 2004.  She had additional service in the U.S. Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO, inter alia, denied service connection for a cervical spine disability, a lumbar spine disability and a right knee disability.  The Veteran timely perfected an appeal of these three issues. 

In March 2012, the Board remanded the claims for service connection to the RO, via the Appeals Management Center (AMC) in Washington, DC.  After completing the requested development, the AMC denied the claims (as reflected in a November 2012 supplemental statement of the case (SSOC)) and returned the matters on appeal to the Board.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Although the Veteran has been diagnosed as having a cervical spine disability, no chronic cervical spine disability was shown in service, and the preponderance of the evidence weighs against a finding that the diagnosed disability is attributable to service.

3.  Although the Veteran has been diagnosed as having a lumbar spine disability, no chronic lumbar spine disability was shown in service, and the preponderance of the evidence weighs against a finding that the diagnosed disability is attributable to service.

4.  Although the Veteran has been diagnosed as having a right knee disability, no chronic right knee disability was shown in service, and the preponderance of the evidence weighs against a finding that the diagnosed disability is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b) (1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a February 2006, pre-rating letter provided notice to the Veteran as to what information and evidence was needed to substantiate a claim for service connection for the claims in appellate status.

Post rating, in a March 2012 letter, the AMC re-advised her of the information and evidence that was needed to substantiate a claims for service connection.  In that letter, the AMC also provided notice of the information generally pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The March 2012 letter also advised her of what information and evidence must be submitted by her, and what information and evidence would be obtained by VA.  Since providing the additional notice in 2012, the AMC readjudicated the claims on appeal in a November 2012 SSOC.  As a result of these readjudications, any timing defect in the provision of this additional notice has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); (Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the report of VA examinations conducted in February 2009 and October 2012.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claims  A review of the paperless claims processing system does not reveal additional medical evidence that is pertinent to these claims.  The Board finds that no additional RO action to further develop the record in connection with any of these claims, prior to appellate consideration, is required.

The Board also notes that the Veteran's complete service treatment records may not be associated with the claims file.  In September 2006, the RO issued a memorandum detailing the attempts to retrieve additional service treatment records.  In a September 2006 letter from the RO, the Veteran was advised that not all of her service records for the period from February 2003 to August 2004 could be located.  In an October 2007 letter, the RO advised the Veteran of different types of evidence she could furnish that could be substituted for service treatment records.  Although there are now service treatment records of file from both periods of active service, the RO sought additional records; current review of the date of receipt of the packets of service treatment records indicates that the RO had success in obtaining additional records subsequent to the October 2007 notice letter.  In the February 2008 SOC, however, the RO noted among the evidence:  "[a]vailable service treatment records."  Therefore, the RO indicated the was still question as to whether there were remaining unavailable service treatment records.  Based on the RO's attempts to retrieve all available records and the notice sent to the Veteran, however, the Board finds that the RO has undertaken sufficient and appropriate action to attempt to assist the Veteran in obtaining additional evidence and that no further action in this regard is warranted.  See 38 C.F.R. § 3.159(e) (2013).

As mentioned, on remand, the Veteran was afforded a VA examination with resulting medical opinions in October 2012.  The Veteran was previously provided a VA examination in February 2008.  The purpose of obtaining the October 2012 examination with opinions was to cure inadequacies in the previously obtained opinion.  The Board finds that the subsequently obtained October 2012 VA examination with accompanying opinions is adequate to decide the issues, as they are predicated on interviews with the Veteran, review of the record and physical examinations.  The October 2012 opinion proffered considered all of the pertinent evidence of record and provided complete rationales, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c) (4).

In finding that the October 2012 VA examination with opinions was adequate, the Board is aware that in its March 2012 remand it directed that an appropriate physician complete the examination.  Review of the October 2012 VA examination report, however, indicates that it was completed by a nurse practitioner instead of by a physician.  As noted, however, the examiner report shows that a thorough and complete examination was provided by this clinician, and there is no evidence that she did not possess the required medical training and competence upon which to complete this examination.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analyses

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

If a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of  continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As discussed above, there remains some question as to whether all service treatment records are on file.  The Board notes, however, that the evidence of record, to include the service treatment records, substantiates the injuries and treatment asserted by the Veteran, and the Board remanded for additional development that more fully considered the Veteran's lay testimony regarding in-service incidents. The Board is aware that in such cases where there are missing or destroyed service treatment records VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the Board's analysis of the Veteran's claims for service connection has been undertaken with these heightened duties in mind.

The Veteran asserts that she has cervical spine, lumbar spine and right knee disabilities attributable to service.  In this case, the February 1997 report of enlistment examination associated with the Veteran's induction into the reserves does not reflect any findings of right knee, low back or neck disability.

The service treatment records associated with active service reflect the Veteran's complaints of low back, neck and right knee pain.  In a February 2004 service treatment record, the Veteran complained of low back pain (ongoing for two months).  She reported that she was involved in a rear end collision traveling approximately 35 miles per hour.  She was treated with Motrin.  She reported that she used a lumbar pillow while driving but it did not help much.  She had more pain in the morning than in the afternoon.  The Veteran also complained of right knee pain secondary to a slip and fall incident where she hit her knee on a pole.  She denied having any swelling or redness.  She reported a prior history of patella tendonitis.  Objectively, active range of motion of the lumbar spine, bilateral knees and hip were within normal limits.  There was decreased lumbar flexion with standing.  There was no effusion or ecchymosis of the right knee and laxity was negative.  The right knee was tender to palpation.  The assessments were low back pain and right knee contusion.

An April 2004 service treatment record reflects that the Veteran sustained injury to her knee, neck and back while performing military duties in a tactical vehicle.  May 2004 service treatment records reflect the Veteran's complaints of low back pain and right knee pain.  A July 2004 post deployment health assessment reflects that the Veteran developed symptoms of swollen, stiff or painful joints during her deployment and continued to have those symptoms post-deployment.  A July 2004 Department of the Army line of duty investigation reflects that a presumptive finding of in line of duty had been made in the Veteran's case for the pain of the lower back, sustained while on active duty in June 2004 in Kuwait.

In a June 2005 Report of Medical History from the Veteran's period of reserve service, the Veteran reported that she had intermittent low back pain (exacerbated by cold weather), secondary to a motor vehicle accident in October 2004 while she served on active duty in Iraq.  She also reported a history of right knee pain secondary to patellar tendonitis (chronic since 1998).  In the June 2005 examination report, the examiner reported that the Veteran exhibited tenderness to palpation in the anterior aspect of the right knee; she had full range of motion without limitations.  The Veteran also exhibited tenderness to palpation in the lumbar spine; she had full range of motion without limitations.

An August 2005 service treatment record from her period of reserve service reflects that the Veteran complied of severe, intermittent knee pain.  She reported that she was previously diagnosed as having patella tendonitis.  The Veteran reported that she was involved in a motor vehicle accident during her deployment in Iraq and received treatment on the same knee following the accident.  She reportedly was rear-ended and sustained a back injury as well.  Two weeks of physical therapy had led to no improvement.  The Veteran was instructed to continue with her physical therapy exercises and to apply ice as necessary.  The examiner noted that the x-ray results showed degenerative cartilage.  

Subsequent to service, the Veteran underwent VA examination in February 2008.  On objective examination, the relevant diagnoses were cervical strain, lumbar spine degenerative disc disease and right knee patellofemoral pain syndrome.  With respect to the cervical strain, the examiner concluded that it was less likely as not that the current neck disability was etiologically related to the complaints during military service.  The examiner's rationale was that there was only one service treatment record (from 2004) that mentioned a motor vehicle accident with injury to the neck and there were no records subsequent regarding any neck problems.

With respect to the lumbar spine degenerative disc disease, the examiner concluded that an opinion as to etiology could not be offered without resort to mere speculation.  The examiner's rationale was that there were a few notes from 2004 and 2005 that mentioned some low back pain, some of which mentioned a relation to a motor vehicle accident in 2004; however, there were no records since then to establish a chronic lower back disorder and there were no records that referenced degenerative disc disease of the lumbar spine prior to the examination.  X-ray showed spina bifida of S1 and joint space narrowing of L5/S1, and the clinician interpreting the x-ray reported that it appeared that there was grade two retrolisthesis.

With respect to the right knee patellofemoral pain syndrome, the examiner concluded that an opinion as to etiology could not be offered without resort to mere speculation.  The examiner's rationale was that the Veteran had several notes from 2004 that mentioned right knee pain/contusion/injury as well as some from 2005 which indicated right knee pain due to patellar tendonitis, chronic since 1998; however, there were not any records since that time indicating a chronic right knee disorder.  Therefore, it was unclear if the current right knee disorder was the same or related to the in-service knee complaints.

Upon review of the record in March 2012, the Board found that the February 2008 VA opinion were inadequate.  Citing to Charles v. Principi, 16 Vet. App. 370 (2002), the Board highlighted that the Veteran was competent to assert continuity of cervical, back and knee symptomatology and that the examiner had not considered these assertions.  Further, regarding the opinions as to the back and knees, the Board pointed out a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board remanded the claims in appellate status in order to obtain an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In October 2012, the Veteran underwent further examination, as directed in the Board's March 2012 remand.  The examiner noted review of the claims file.  Review of the Disability Benefits Questionnaire on which the examination was completed reveals that the examiner interviewed the Veteran and considered her lay testimony when completing the requested report with opinions.  In this regard, the examiner documented the Veteran's report that pain to the neck and back began the day after the motor vehicle accident in Iraq in 2004, and that she asserted persistent pain to the present.   Regarding the right knee, the examiner documented the reported history as onset beginning in the Summer of 2003 when the Veteran hit her right knee against a dashboard during an accident.

As for the cervical spine disability, the examiner found that it was less likely than not that the cervical spine disability was incurred in or caused by the claimed in-service injury.  The examiner cited the in-service motor vehicle accident in 2004 with evidence of neck pain at that time, but noted that medical evidence did not show chronic sequelae or continuity of care until 2008.  The examiner found that the neck strain was a temporary condition and that it was not chronic.

Regarding the lumbar spine disability, the examiner again found that it was less likely than not that the disability was incurred in or caused by in-service injury.  The examiner noted the evidence of an motor vehicle accident in 2004.  The examiner noted that medical evidence did not show chronic sequelae or continuity of care and that there was no evidence of back disease on current x-rays.  The examiner also cited the x-ray evidence of a congenital conditions.  The examiner cited that the most likely cause of the Veteran's current condition was rapid weight gain.  

Regarding the right knee disability, the examiner again found that it was less likely than not that the disability was incurred in or caused by service injury.  The examiner indicated review of the medical evidence and the Veteran's assertions.  As additional rationale, the examiner documented weight gain since the Veteran's separation from service.  The examiner found that the knee pain was most likely caused by obesity and that the service knee strain was a temporary condition and not a chronic condition.  

The Board finds that, overall, the examiner's October 2012 report is responsive to the opinion requests.  Although cognizant that the examiner's responses are throughout a lengthily document, in the Board's judgment, the examiner demonstrated that her opinions were provided after a thorough review and consideration of the medical and lay testimony and physical evaluation.  For these reasons, the Board finds that the opinions contained in the October 2012 examination report respond to the questions raised by the record and are of significant probative value, as they are based on a review of the relevant medical and lay evidence.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295, 302 (2008). 

Initially, the Board notes that, although examiners have referenced a congenital defect of the back (spina bifida), congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013).  Further, although connection may be granted, in limited circumstances, for disability resulting from aggravation of a constitutional or developmental abnormality (if a congenital or development defect, by superimposed disease or injury), there is no medical or lay evidence of any aggravation or superimposed disease related to the spina bifida.  As, such, under these circumstances, the Board need not further discuss congenital back disability as referenced in the record.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995), and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

As outlined above, the Board has carefully considered the medical and lay evidence of record.  Here, as discussed above, at the time of the March 2012 remand, there was evidence of in-service injury and current disabilities.  Although there was a VA medical opinion of record, the Board found in inadequate.  On remand, the Board obtained adequate opinions in which the examiner opined that it was less likely than not that the Veteran has current disabilities of the cervical, lumbar, or right knee that are attributable to in-service injury.  The examiner rendered these opinions after fully considering all the evidence of record, to include the Veteran's lay statements, and provided sufficient rationale for the opinions.  Significantly, neither the Veteran nor her representative has presented or identified any contrary competent, evidence or opinion that links any current cervical spine, lumbar spine, or right knee disability to the Veteran's service.  

Thus, the only competent, probative opinion evidence on the medical nexus question weighs against each service connection claim.  The Board further finds that the lay evidence in this appeal provides no persuasive support for any of the claims.

Regarding any lay assertions of continuity of symptomatology, the Board points of that none of the currently diagnosed disabilities is among those listed as chronic under 38 C.F.R. § 3.309.  Thus, service connection cannot be established by evaluation of lay testimony of continuity of symptomatology, alone.  See Walker, supra.  As noted, here, there is no medical evidence or opinion supporting any such assertions in connection with any of the claims  In any event, moreover, as noted above, the October 2012 examiner considered the Veteran's assertions in this regard, and still rendered medical opinions that weighed against these claims.


Furthermore, to whatever extent the Veteran attempts to assert that there exists a medical nexus between any disability under consideration and service, such attempt must fail.  Although claimants are competent to describe matters observed, or within their personal knowledge (such as symptoms), a layperson is generally not capable of opining on matters requiring medical knowledge.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The diagnosis and etiology of the various disabilities of the cervical spine, lumbar spine, and right knee reflected in the record are complex in nature and result from internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the Veteran is not shown to have such special knowledge, training, and experience, her lay assertions as to matters of diagnosis or medical etiology in this appeal have no probative value.  

For all the foregoing reasons, the claims for service connection for cervical spine disability, lumbar spine disability and right knee disability must be denied.  In reaching the conclusion to deny each claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 








							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a right knee disability is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


